         Case 1:19-cv-01459-DLI-SMG Document 5 Filed 06/11/19 Page 1 of 1 PageID #: 22

AO 399 (01/09) Waiver ol'thc Service ofSmmnons


                                      UNITED STATES DISTRICT COURT
                                                                          for the
                                                          Eastern District of New York
                                          individually and on behalf of
Leslie Bowman, Angela Cosgrove all others similarly situated
                                                                              )
                              Plaintiff                                       )
                                                                              )     Civil Action No.       1:19-cv-01459-DLI-SMG
Claire's Stores, Inc. v.                                                      )
                             Defendant                                        )

                                              WAIVER OF THE SERVICE OF SUMMONS
        Spencer Sheehan
To:
             (Name of the plaint(ff's attorney or unrepresented plaint if])


       I have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form, and a prepaid means ofreturning one signed copy of the form to you.

          I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.

         I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the comt's
jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.

        I also understand that I, or the entity I represent, must file and serve an answer or a motion under Rule 12 within
60 days from             06/11/2019               , the date when this request was sent (or 90 days if it was sent outside the
United States). If! fail to do so, a default judgment will be entered against me or the entity I represent.


         06/11/2019
Date: --~~~=~~--                                                                    ~B-~     Signature of the attorney or unrepresented party
                  Claire's Stores, Inc.                                               Ina B. Scher
       Printed name ofparty waiving service ofsummons                                                           Printed name
                                                                                      1740 BROADWAY FL 3
                                                                                      NEW YORK NY 10019
                                                                                                                  Address

                                                                                       ischer@dglaw.com
                                                                                                               E-mail address

                                                                                       (212) 468-4937
                                                                                                             Telephone number

                                            Duty to Avoid Unnecessary Expenses of Serving a Summons

          Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons
and complaint. A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff located in
the United States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.

          '·Good cause" docs not include a belief that the lawsuit is groundkss, or that it has been brought in an improper venue, or that the court has
no jurisdiction over this matter or over the defendant or the defendant's properly.

        If the waiver is signed am.I returned, you can still make these and all other defenses and objections, but you cannot object to the absence of
a summons or of service .

           .If you waive service, then you must, within the time specified on the waiver form. serve an answer or a motion under Rule 12 on the plaillliff
and file a copy with the court. By signing and returning the waiver form, you are allov,,ed more time to respond than if a summons had been served.
